Citation Nr: 1021930	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for coronary artery disease.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for rheumatoid arthritis.

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

9.  Entitlement to recognition as a prisoner of war (POW).

10.  Whether the Veteran had recognized service in the 
Philippine Commonwealth Army from August 28, 1941, to 
December 31, 1945.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1949.  
He also claims active service from August 1941 to December 
1945, and that he was a prisoner of war (POW) from April 1942 
to June 1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In March 2010, the Veteran and his friend testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of that proceeding is of record.  At 
the hearing, the Board granted a motion to advance this case 
on the docket due to the Veteran's advanced age.  38 C.F.R. 
§ 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  

REMAND

The Veteran contends that he is entitled to service 
connection for the above claimed disabilities because they 
are related to service.  He maintains that he served with the 
United States Armed Forces in the Far East (USAFEE) from 
August 1941 or September 1941 to December 1945, and with the 
Philippine Scouts from June 1946 to May 1949.  He also wrote 
in a May 2002 statement that he developed dysentery, 
rheumatoid arthritis, hypertension, and cardiovascular 
disease as a result of his experiences as a POW from April 
1942 to June 1942.

This case has a complex procedural history.  In brief, an 
April 2008 rating decision denied claims for service 
connection for beriberi, PTSD, tinnitus, hypertension, and 
irritable bowel syndrome.  It also declined to reopen 
previously denied claims for service connection for coronary 
artery disease, rheumatoid arthritis, and bilateral hearing 
loss disability.  The Veteran, through his representative, 
expressed his disagreement with those determinations in the 
August 2008 notice of disagreement.

In that same notice of disagreement, the Veteran also argued 
that he had an unrecognized period of service with the USAFEE 
from August 1941 or September 1941 to December 1945, and that 
he was a POW of the Japanese in 1942.  These 
contentions/claims were subsequently erroneously adjudicated 
in a statement of the case mailed in January 2009.  In 
response, the Veteran submitted a substantive appeal in March 
2009 and indicated that he wished to appeal all issues listed 
on the statement of the case.  He specifically noted that he 
had engaged in combat during World War II.  The validity of 
the Veteran's alleged first period of service and his status 
as a POW again were again addressed in a June 2009 
supplemental statement of the case after additional pertinent 
evidence was received by VA.

After careful consideration of the record, the Board finds 
that the March 2009 statement constitutes a notice of 
disagreement with the January 2009 determinations that the 
Veteran does not have recognized service from August 1941 to 
December 1945, and that he is not entitled to recognition as 
a POW.  The Board notes that no statement of the case has 
been issued in response to this notice of disagreement.  
Therefore, the Board must remand these issues so that the 
Veteran may be provided with a statement of the case and the 
opportunity to perfect a timely appeal.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996).  

The Board also notes that it is unclear whether all attempts 
to verify the Veteran's allegations concerning his first 
period of service and status as a POW have been made.  A 
request for information sent to the National Personnel 
Records Center (NPRC) in March 2008 provided the Veteran's 
name, date of birth, and place of birth but did not provide a 
service number.  It also indicated the Veteran had entered 
service on September 1, 1941, and separated from service on 
May 5, 1949, and that he was listed on page 66 file [redacted]of 
the Reconstructed Recognized Guerilla Roster (RRGR).  The 
NPRC responded in April 2008 that the Veteran "has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  A second request was sent to 
the NPRC in March 2009 and provided the Veteran's name, date 
of birth, and place birth as well as a six-digit service 
number obtained from the General Headquarters of the Armed 
Forces of the Philippines.  It again indicated that the 
Veteran had entered service on September 1, 1941, but 
provided a new separation date of July 10, 1946.  The NPRC 
responded that no change in its prior determination was 
warranted.

The Board notes that neither request submitted to the NPRC 
provided the Veteran's 10-digit Philippine Scout number.  
Further, neither request provided the other enlistment dates 
identified in the record, including the August 8, 1941, date 
cited by the Veteran in his May 2002 statement, or the August 
28, 1941, date cited in his March 2004 formal claim and 
August 2008 typewritten statement.  Similarly, neither 
request provided the other separation dates identified in the 
record, including the December 21, 1941, date cited in the 
Veteran's March 2004 formal claim; the December 21, 1945, 
date cited in his August 2008 typewritten statement; and the 
December31, 1945, date identified in his notice of 
disagreement.  In addition, neither request included the 
April 9, 1942, to June 14, 1942, dates of POW status 
identified by the Veteran in another typewritten statement 
received in August 2008.  Finally, neither response from the 
NPRC addressed the citation to the RRGR provided by the RO in 
its first request for information.  In light of the 
foregoing, the Board finds that additional efforts to verify 
the Veteran's alleged first period of service and status as a 
POW must be undertaken as the responses received from the 
NPRC to date have been inadequate.  

With respect to the Veteran's remaining claims, the Board 
notes that each claim is inextricably intertwined with the 
issues being remanded.  Specifically, a determination that 
the Veteran had an additional period of service or that he 
was a POW, or the receipt of additional service department 
records, will impact the adjudication of these claims.  Since 
the Board is unable to fully and fairly adjudicate these 
claims pending further development of the remanded claims, 
they also must be remanded.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

During the March 2010 Travel Board hearing, the Veteran 
submitted authorization and consent to release medical 
records forms with respect to treatment being received from a 
Dr. Neal S. Birnbaum for arthritis, and from a Dr. Felix 
Millhouse for a heart condition.  On remand, efforts must be 
made to obtain records from these sources.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Efforts must be made to obtain private 
treatment records from Dr. Neal S. 
Birnbaum and from Dr. Felix Millhouse.  

2.  The AOJ should undertake appropriate 
development to verify the Veteran's 
allegations that he had an additional 
period of service from 1941 to 1945, and 
that he was a POW during such period of 
service.  Such development should include 
additional consultation with the NPRC and 
the submission of the Veteran's 10-digit 
Philippine Scouts identification number 
for purposes of clarifying the variously 
reported service dates, to include as 
follows:  service entrance dates of August 
8, 1941, August 28, 1941, and September 1, 
1941; and service separation dates of 
December 21, 1941, December 21, 1945, and 
December 31, 1945; and the alleged dates 
of POW status of April 9, 1942, to June 
14, 1942.  The NPRC also should be asked 
to verify whether the Veteran's name is 
listed in the Reconstructed Recognized 
Guerilla Roster (RRGR) and, if so, for 
which periods of service.  

3.  Then, the AOJ should issue a Statement 
of the Case (SOC) that addresses the 
issues of whether the Veteran had 
recognized service in the Philippine 
Commonwealth Army from August 28, 1941, to 
December 31, 1945, and entitlement to 
recognition as a POW.  The Veteran is 
hereby advised that these two issues will 
only be returned to the Board if he 
submits a timely substantive appeal (VA 
Form 9), in response to the SOC that is 
provided to him by the AOJ for purposes of 
perfecting the appeal of these issues to 
the Board.  

4.  Following the completion of the above, 
the AOJ should take action to readjudicate 
any claims, as appropriate, and issue any 
required Supplemental Statement of the 
Case(s) (SSOC(s)), followed by an 
appropriate period of time being provided 
to the Veteran and his representative to 
respond to the SSOC(s).  The appeal should 
then be returned to the Board for further 
appellate action.  

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

